Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas LaLon on July 14, 2021.

Please cancel claims 11 and 13.

Applicant was advised that the original claims and Specification were not enabling of inventions having the breadth of claims 11 and 13.  (It was noted in the interview between Applicant and the Examiner that claims 11 and 13 had been introduced in an amendment to the application filed nearly two years after the original filing date but still prior to a first examination on the merits.  Some of the breadth shared no correspondence in the original Specification hence the Examiner recommended that they be cancelled.)
Allowable Subject Matter
The 112(b) claim rejections have been suitably addressed.  The Examiner found no basis for rejection in his previous survey of the prior art and an updated/modified search yielded no references more germane than those already of record.  Accordingly, claims 1-10 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 14, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765